Exhibit 10.1

 

AMENDMENT NO. 3

TO

INVESTMENT AND SECURITIES PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 3 TO INVESTMENT AND SECURITIES PURCHASE AGREEMENT, dated
September 30, 2017 (this “Third Amendment”), is between General Moly, Inc., a
Delaware corporation, (the “Company”), and Amer International Group Co., Ltd., a
limited liability company organized under the laws of the People’s Republic of
China (“Purchaser”). Capitalized terms used, but not defined herein, shall have
the meanings assigned to them in the Agreement, as defined below.

 

RECITALS

 

A.                                    The Company and Purchaser are parties to
the Investment and Securities Purchase Agreement, dated April 17, 2015, as
amended by Amendment No. 1 to Investment and Securities Purchase Agreement on
November 2, 2015 and Amendment No. 2 to Investment and Securities Purchase
Agreement on August 7, 2017 (the “Agreement”); and

 

B.                                    The parties desire to further amend the
Agreement to change the date of the Tranche 2 Closing.

 

Accordingly, in consideration of the mutual covenants contained in this
Amendment, the parties intending to be legally bound agree as follows.

 

AGREEMENT

 

1.                                      Section 1.3(b) of the Agreement is
hereby amended to read as follows:

 

“(b)                           Tranche 2 Closing.  Subject to the satisfaction
or waiver of the conditions set forth in Section 7.2, the completion of the
purchase and sale of the Tranche 2 Securities (the “Tranche 2 Closing”) shall
occur at 10:00 a.m. local time at the offices of Bryan Cave LLP, Denver,
Colorado, on October 16, 2017, or at such other location, date and time as may
be mutually agreed upon by the Company and Purchaser.  The date of the Tranche 2
Closing is referred to herein as the “Tranche 2 Closing Date.”

 

2.              Section 8.1(b)(i) of the Agreement is hereby deleted in its
entirety and replaced with the following:

 

“(i)                               the Tranche 1 Closing shall not have occurred
on or before December 31, 2015, the Tranche 2 Closing shall not have occurred on
or before October 16, 2017, or the Tranche 3 Closing shall not have occurred on
or before the later of March 31, 2018 or 90 days after the occurrence of the
earlier of the events described in 7.3(c)(vii);”

 

Except as specifically set forth in this Third Amendment, the Agreement shall
remain in full force and effect.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Third Amendment to be
effective as of the date first above written.

 

 

 

GENERAL MOLY, INC.

 

 

 

 

 

By:

/s/ Bruce D Hansen

 

Name:

Bruce D. Hansen

 

Title:

Chief Executive Officer

 

 

AMER INTERNATIONAL GROUP CO., LTD.

 

 

 

 

 

By:

/s/ Wenyin Wang

 

Name:

Wenyin Wang

 

Title:

Chairman

 

 

[Signature Page to Amendment No. 3 to Investment and Securities Purchase
Agreement]

 

--------------------------------------------------------------------------------